UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-1770



ARCHIE T. BOONE,

                                                Plaintiff - Appellant,

          versus


WILLIAM A. HALTER,    Acting     Commissioner   of
Social Security,

                                                 Defendant - Appellee.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Durham. N. Carlton Tilley, Jr., Chief
District Judge. (CA-99-857-1)


Submitted:   December 27, 2001            Decided:   January 15, 2002


Before WIDENER and WILKINS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael B. Sosna, PERRY, ANTHONY & SOSNA, Rocky Mount, North
Carolina, for Appellant. Benjamin H. White, United States Attorn-
ey, Stuart E. Schiffer, Acting Assistant Attorney General, Mary Ann
Sloan, Regional Chief Counsel, Dennis R. Williams, Deputy Regional
Chief Counsel, Nadine DeLuca Elder, Assistant Regional Counsel,
Brian C. Huberty, Assistant Regional Counsel, Office of the General
Counsel, SOCIAL SECURITY ADMINISTRATION, Atlanta, Georgia, for
Appellee.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Archie T. Boone appeals the district court’s order upholding

the denial of his application for disability benefits and sup-

plemental security income.     We have reviewed the record and the

district court’s opinion accepting the recommendation of the magis-

trate judge and find no reversible error.   The ALJ did not abrogate

his duty to advise Boone of the availability of representation.*

Nor did the ALJ fail to assist Boone, a pro se claimant, in

developing the record.   Finally, substantial evidence supports the

Commissioner’s decision.    Accordingly, we affirm on the reasoning

of the district court.       See Boone v. Halter, No. CA-99-857-1

(M.D.N.C. Apr. 26, 2001).    We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.



                                                           AFFIRMED



     *
       To the extent that the Commissioner failed to follow
procedures set forth in his Hearings, Appeals and Litigation Law
Manual, we find that Boone failed to show prejudice resulting from
rigorous adherence to those procedures.


                                  2